 

Case:20-01947-jwo Doc #:356 Filed: 10/09/2020 Page 1of1

 

UNITED STATES BANKRUPTCY COURT - WESTERN DISTRICT OF MICHIGAN
Please fill out form completely. If questions, call the Clerk's Office: 616-456-2693

 

 

 

 

 

 

 

 

 

Debtor(s): Barfly Ventures, LLC Case No.: 20-01947
(If Adversary Proceeding): Adversary Proceeding No.
Plaintiff(s):
vs
Defendant(s):
REQUEST FOR TRANSCRIPT

(Complete a separate request for each hearing date)

Is this request for an appeal? Hearing Telephonic? Date of Hearing (One per request)
[yes No [V]Yes _[_]|No 10/02/2020

Matter which you wish transcribed: Docket No. (Optional)
(Title of motion, etc)
Status Conference regarding Mediation
Do you wish the entire hearing transcribed? Yes No

If you wish less than the entire hearing transcribed, clearly describe the portion which is being requested.

 

FEES

 

Transcript fees are charged per page for the number of copies and delivery time requested. You will be charged for an
original transcript provided to you and any additional copies ordered. There is no charge for the copy provided

to the court. Please see the maximum rates printed on the next page of this form. Fee must be paid directly to

the transcriber. The transcriber will contact you to make payment arrangements. Delivery times commence on

the date that payment arrangements are made.

 

Number of copies requested, i.e. original + additional copies (Do not include the copy provided to the court)

30-day rate [|
14-day rate

7- day rate

 

Party Requesting Transcript:

Name = Steven L. Rayman
Address 141. Michigan Avenue, Suite 301, Kalamazoo, MI 49007

Phone Mor | eat -S\S
Fax 2U4( MO-Olv!

Email slr@raymanknight.com

 

Date: 10/09/2020

 

| agree to pay all transcript rates
Isl ~ \

 

 

v
